 BON-R REPRODUCTIONS, INC.429Bon-R Reproductions,Inc.andSign-Pictorial&Display Union,Local 230, Brotherhood of Painters,Decorators&Paper-hangers of America,AFL-CIO.Case No. 2-CA-7535.Novem-ber 17, 1961DECISION AND ORDEROn May 16, 1961, Trial Examiner John C. Fisher issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin certain other alleged unfair labor practices.Thereafter, the Re-spondent, the Charging Party, and the General Counsel filed excep-tions to the Intermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, to the extent consistent with this Decisionand Order.1.We agree with the Trial Examiner that the'Respondent violatedSection 8(a) (1) of the Act by threatening and interrogating its em-ployees and we agree that the Trial Examiner properly rejected Re-spondent's contention that its interrogation fell within the so-calledBlue Flashsituation?Not only does the record show employer threatsduring the course of the interrogations, but it also appears that Spiel-man, Respondent's president, interrogated some employees about thepossible union activities of the others and that he persisted in demand-ing that the employees indicate how they felt about the Union andwhether they would like a union in the plant, and this after each hadstated he knew nothing about the Union's telegraphic request for rec-ognition.Moreover, the timing of the interrogations and the fact thatthe coffee break meeting sought the same information previously ob-tained, convinces us that the Respondent conducted these polls for thepurpose of interfering with its employees' union and concerted ac-1 The General Counsel excepted to the Trial Examiner'sadmissionof testimony by em-ployees as to whether they were actually coerced by the Respondent.While we agreethat such testimony is irrelevant, we do not base any findings thereon, and the TrialExaminer's rulings were therefore not prejudicial.'Blue Flash Express Company,109 NLRB 591.134 NLRB No. 38. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivities, rather than for the purpose of ascertaining whether the Unionrepresented a majority in order to determine whether to accord itexclusive recognition.32.The Trial Examiner found that the Respondent dischargedScrima because he was inept in his work and slowed down productionby deliberately mishandling his machine.4The Trial Examiner fur-ther found that Scrima had reason to believe he would soon be dis-charged for cause and therefore started the union campaign to protecthimself from termination. In our opinion the record does not support'these findings.Although President Spielman and Supervisor Janz both testifiedthat Scrima was an unsatisfactory worker and that he had long mis-handled his machine, there is nothing in the record to show that themalfunctioning and excessive repair of the machine were due toScrima's operation of the machine.The Trial Examiner apparentlyso concluded largely on the basis of Janz' testimony that Jaffa, who,serviced the machine on behalf of the seller, had told Janz thatScrima was responsible.While this testimony may establish thatJaffa made such statement to Janz, and might under some circum-stances establish that Respondent had reason to believe that Scrimawas at fault, it does not, because, of its hearsay nature, establish thatScrima in fact mishandled the machine and there is no other substan-tial credible evidence in the record that Scrima's work was inferior.Nor does this testimony, when considered in the context of Respond-ent's other conduct, support the conclusion that Scrima was dischargedbecause Respondent believed he was at fault.Thus, the record isdevoid of any indication that Scrima was ever reprimanded or ad-monished because of the quality of his work, or, in fact that he waseven aware that his work performance was considered unsatisfactory,,asRespondent now claims that it was.' Furthermore, although Spiel-man, Janz, and Book testified that the alleged decision to fire Scrima.was made on Friday, Scrima was not fired until the following Tues-day afternoon, immediately upon admitting his responsibility for-motivating union activities at the Respondent's plant. It seems tous much more likely if Scrima was discharged for the assigned cause,that Spielman would have told Janz to fire Scrima during their Fridaymorning telephone conversation or else that Spielman would have firedhim during the Monday interrogation or at least by Tuesday morningwhen Spielman personally paid each of the employees, including3Crystal Laundry and Di y Cleaning Company,132 NLRB 222,Burke Golf EquipmentCorporation,127 NLRB 241, 245;Murray Envelope Corporation of Mississippi,130NLRB 1574'While the Trial Examineralso creditedScrima's alleged inability to get along withthe other employees as a cause for the discharge, the Employer does not give this as areasonMoreover, the recorddoesnot support the inference, which is apparently drawn—that Scrimawas on ill termswith most of the other employeescHearst Publishing Company, Inc.,113 NLRB 384, 388. BON-R REPRODUCTIONS, INC.431Scrima. It seems clear that the discharge, occurring as it did in thecontext of Speilman's threats to the employees and immediately afterScrima's admission, must be construed as being motivated by an anti-union bias on the part of the Respondent.We are convinced, con-trary to the Trial Examiner's conclusion, that Spielman's languageat the time of the discharge did convey his real motive and purpose.And we reject Spielman's subsequent explanation as the true reasonfor the discharge.Spielman, in our opinion, inadvertently revealedhis true intentions by his spontaneous exclamation and then belatedlysought to exculpate himself from its legal implications.6The factthat Spielman may be a "high strung, temperamental person" canhardly justify a different interpretation.Moreover, this interpre-tation is consistent with the antiunion animus revealed by Spielman'sconduct in interrogating and threatening the employees, as found bythe Trial Examiner and discussed above.We are satisfied from theforegoing that Scrima was discharged as a consequence of his partici-pation in union organization activities.Accordingly, we find the Re-spondent violated Section 8(a) (3) and (1) of the Act by engaging insuch conduct.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe conduct of the Respondent as set forth in section III of theIntermediate Report, as modified above, occurring in connection withthe operations of Respondent as set forth in section I of the Inter-mediate Report, has a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tends to lead tolabor disputes burdening and obstructing the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies-of the Act.We shall order the Respondent to reinstate Scrima to his former orsubstantially equivalent position, without prejudice to his seniority orother rights and privileges.We shallalsorequire the Respondent topay Scrima an amount equal to that which he would have earned aswages from the date of the discrimination to the date of offer of rein-statement, less his net earnings during such period, in accordance withthe formula set forth in F.W. Woolworth Company,90 NLRB 289.In accordance with our usual practice, the period from the date ofthe Intermediate Report to the date of our Order herein will be ex-6 SeeEllis and Watts Products,Inc,130 NLRB 1216 As set forthin the IntermediateReport,Scrima admitted his leadershipof theUnion duringa meetingaddressed bySpielman who emotionallyinvited theforemen to leave when Scrima stated,contrary tohis response the previousday, thathe was In favor of the Union 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluded in computing the amount of backpay to which Scrima is en-titled, because of the Trial Examiner's recommendation that the com-plaint be dismissed, respecting Scrima's discharge?CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning ofthe Act.2.Sign-Pictorial & Display Union, Local 230, Brotherhood ofPainters,Decorators & Paperhangers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Philip G. Scrima, thereby discouraging membership in theUnion, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) and (1) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, the Respond-ent has engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Bon-R Repro-ductions, Inc., New York, New York, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Sign-Pictorial & Display Union,Local 230, Brotherhood of Painters, Decorators & Paperhangers ofAmerica, AFL-CIO, or any other labor organization, by dischargingany of its employees, or otherwise discriminating in regard to theirhire or tenure of employment or any term or condition of employment.(b)Coercively interrogating its employees concerning their unionmembership or sympathies.(c)Threatening its employees that they could not have any unionunless it wanted one.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Sign-Pictorial & DisplayUnion Local 230, Brotherhood of Painters, Decorators & Paper-hangers of America, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,7Custom UnderwearManufacturing Company,108 NLRB 117, 121 BON-R REPRODUCTIONS, INC.433and to engage in collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Philip G. Scrima immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him wholefor any loss of pay suffered by reason of the discrimination againsthim.(b)Preserve and, upon request, make available to the Board oritsagents, for examination or copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records helpful in analyzing the amount of backpay due.(c)Post in its plant at New York, New York, copies of the noticeattached hereto marked "Appendix." 8 Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing signed by Respondent's representative, be posted by Respond-ent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are,not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps have been takento-comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT discourage membership in Sign-Pictorial & Dis-play Union, Local 230, Brotherhood of Painters, Decorators &Paperhangers of America, AFL-CIO, or any other labor organi-zation of our employees, by discharging any employee, or other-wise discriminating in regard to the hire and tenure or term orcondition of employment of any of our employees.630849-62-vol.134-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT coercively interrogate our employees concerningtheir union membership or sympathies.WE WILL NOT threaten our employees that they may not haveany union unless we want one.WE WILL NOT in any other manner interfere with, restrain, orcoerce any of our employees in the exercise of the right of self-organization, to form labor organizations, to join or assist Sign-Pictorial & Display Union, Local 230, Brotherhood of Painters,Decorators.& Paperhangers of America, AFL-CIO, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act, or to refrain from any and all such activities,except as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer Philip G. Scrima immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights or privileges, and makehim whole for any loss of pay that he may have suffered by reasonof the discrimination against him.,All our employees are free to become, remain, or refrain from be-coming, members of the above-named Union, or any other labororganization, except to the extent this right, may be affected by anagreement in conformity with Section 8(a) (3) of the Act.BON-R REPRODUCTIONS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed,theGeneral Counsel of the National Labor RelationsBoard,for the Regional Director of the Second Region,New York, New York,issued a complaint on September 30, 1960,against Bon-R Reproductions, Inc.,herein called the Respondent or the Company, alleging that the Respondent hadengaged in certain unfair labor practices within the meaning of Section 8(a)(1)and (3) of the NationalLaborRelations Act, as amended.The Respondent dulyfiled an answer in which it denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held inNew York, New York,betweenOctober 31 and November 2, 1960,before the duly designated Trial Examiner.Allpartieswere represented by counsel and were afforded full opportunity to adduceevidence,to examine and cross-examine witnesses,to present oral argument, andto file briefs.General Counsel at close of the case made an oral argument. Briefshave been received from the Respondent and Charging Party which have beenduly considered.Upon the entire record,and from my observation of the witnesses, I hereby makethe following. BON-R REPRODUCTIONS, INC.FINDINGSOF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENT435Respondent is and has been at all times material herein, a corporation duly or-ganized under and existing by virtue of the laws of-the State of New York.Re-spondent maintains its principal office and place of business at 524 West 43d Street,in the city and State of New York, where it is now and has been continuously en-gaged in the business of silk screen printing.During the past year,Respondent, inthe course and conduct of its business operations,purchased and caused to betransferred and delivered to its place of business goods and materials valued at inexcess of $50,000, of which products valued in excess of $50,000 were transportedto its said place of business in interstate commerce directly from States of the UnitedStates other than the State of New York and indirectly from other enterprises locatedin the State of NewYorkwhich other enterprises had received the said goods andmaterials in interstate commerce from States other than the State wherein theyare located.During the past year,Respondent,in the course and conduct of itsbusiness operations,performed silk screen printing services valued at in excess of$200,000, of which services valued at in excess of $50,000 were performed on prod-uctswhich were shipped by it directly and indirectly in interstate commerce toStates of the United States other than the State of New York, and services valued a.in excess of $50,000 were furnished to various enterprises, each of which enterprises.annually produces and ships goods or annually performs services valued at in ex-cess of $50,000 out of the State wherein said enterprise is located.The parties admit and I find that Respondent is, and has been at all times ma-terial hereto, an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION CONCERNEDSign-Pictorial & Display Union, Local 230, Brotherhood of Painters, Decorators& Paperhangers of America, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESSynopsisThis is a case in which an employee slated for discharge on Monday morningbecause of inept work virtually dating back to the time of his original employmentwas fired at the height of a union organizing campaign by a temperamental andexcitable boss who used language which in itself constituted an explicit violationof Section 8(a)(1) of the Act.The question is whether the discharge was a dis-criminatory one under Section 8(a) (3) of the Act.Narration of EventsRespondent, Bon-R, is a small advertising concern engaged in the production ofdisplay signs by the use of an industrial technique called the silk screen process.The Union, Local 230, represents various employees who fabricate signs, displays,and other advertising materials. In the sprang of 1960, Respondent purchased andinstalled a silk screen printing machine at a cost of some $10,000 and employed theCharging Party, Philip Scrima, to operate this machine.Scrima had been recom-mended to the principal owner and president, Joseph Spielman, by David Jaffa, whowas the original owner and builder of the machine.The machine would run auto-matically or manually, and was designed and intended to operate automatically bymeans of pushbutton control after it had been set up to run a particular job.How-ever, Scrima never mastered the automatic operation because he was unable or un-willing to adjust the machine and he relied on inefficient manual operation.Suchoperation resulted in damage to the machine and loss of production. Scrima con-tended that the machine did not run properly because of inherent and latent defectsa great percentage of the time,and on three instances the manufacturer,Jaffa, hadto come out and overhaul the machine. President Spielman also hired a specialmaintenance man who came out on occasions to adjust the machine. Spielman hadalso sent Scrima to the New Jersey Precision Plant Company for a course of in-structions under manufacturer Jaffa as to the proper operation of one of thesemachines.The recordestablishes that Scrima was unable to satisfactorily operate the ma-chine during his entire employment and in particular he was held responsible for 436DECISIONSOF NATIONALLABOR RELATIONS BOARDruining one important" job on Thursday and Friday, August 18 and 19, which re-sulted in the job foreman, Abe Janz, recommending Scrima's immediate dischargeto Spielman.Spielman delayed discharging Scrima until Tuesday, August 22, forreasons shown hereinafter.However, after Scrima'sdischarge,themachine hasoperated satisfactorily and has not been subject to constantly breaking down andrepeatedly having to ;be repaired.There were no longer missing, loose, or brokenparts, no wires crossed, nor gummed up machinery.The conditions under whichthis decision was reached to discharge Scrima involved the production of a largeorder of -signs, about 90,000, for Mobile-Socony Company, a contract of great im-portance to Respondent.During the period between August 9 and 23, the nightoperator,Anderson,a young colored man, repeatedly complained that the machinewas not properly operating when he took over from Scrima. Particularly, whenAnderson took over on Thursday night, a screw in the "takeoff handle" was missingand the machine would not work, so he called in Foreman Janz to help him. Scrimahad been operating the machine up to quitting time on this Thursday,August 18.Anderson and Janz searched for the missing part but were unable to find it.Theylooked around and under the machine, dumped the toolbox on the floor in their-search, but to no avail.The next morning when Scrima came in to work Janz toldScrima that the machine could not be properly operated because the takeoff part-was missing.Janz went to the telephone and was about to call Jaffa,the manufac-turer,when Scrima came into the office with the missing part in his hand. Janz'-accepted testimony in this connection was as follows:[Janz] I said, "Where did you get that?"[Scrima] He said, "I found it in the tool box." That surprised me somewhatbecause I dumped the thing out and Al Anderson and I looked in there verycarefully to see if it was in there.The conclusion is inescapable that Scrimahad purposely rendered the machinepartially inoperable.The Reason for Scrima's TroublesThe recordis clear that Scrima was constantly having personality conflicts withmany other fellow employees,includingAnderson,the nightman who was his re-lief.As a matter of fact, he was not on speaking terms with Anderson for the last2 weeks and refused to give Anderson necessary instructions or the production countand figures.And on one instance he nearly came to blows with his associate, StanleySchultz, and was on ill terms with others in the shop. It appeared that he washaving family difficulties-in that his wife had recently died leaving him the re-sponsibility of taking care of his children, both as mother and father.Scrima im-pressed the Trial Examiner as an emotionally distraught man, attempting to carryburdens, both in his private life and in the shop, which were too much for him.Heparticularly resented the supervision of the newly employed foreman, Abe Janz, andtold Janz that he was hired to operate the machine and if Janz did not like the wayhe was doing it, he could get somebody else to do it. Perhaps, he resented the re-placement of his previous supervisor,Meltzer, by Janz because Janz knew and toldhim 'how the machine should be properly operated.He referred to one of hisassociates, Zackowitz, favorable to Janz, as "a backstabbing son-of-a-bitch."Ac-cording to the accepted testimony of Janz, Scrima went down this line with all ofthe other workers in the shop.Anderson, the night operator, credibly testified that he got his instructions fromScrima, who told him to operate the machine on manual controls rather than auto-matic.Anderson had previously handled this kind of an operation automaticallyand knew it to be right but he followed Scrima's instructions faithfully until Scrimastopped speaking to him.Anderson's accepted testimony in this connection is:Well, Mr. Abe Janz toldme, he says this is an automatic machine and he saysthemanual controls are mainly for setups and minor adjustments and that'sall.Well, I knew that before I ever came here because I never worked manualbefore.Anderson further explained that since Scrima's discharge he has gotten much moreproduction out of the machine by using automatic controls rather than manual.Suffice it to say Scrima had been constantly having trouble with the machine, aswell as with his coworkers,ever sincehe had been on the job.It is clearfrom thereco-d that he ineptly and carelessly if not willfully mishandled the machine neces-sitating repeated overhauls and adjustments due to his failure to operate the machineautomatically-for which type operation it was designed BON-R REPRODUCTIONS, INC.437Spielman Learns of the "Missing Part"EpisodeOn Friday morning,as previously recited,Scrima brought the"missing part" toJanz.Shortly thereafter Spielman,from his Montauk vacation resort,called Janzto get a progress report on how the shop was running and how the Socony job hadprogressed the night before. Janz told Spielman that they had not received anyproduction at all. Janz'accepted testimony in this connection is:When he asked me, I told him about that missing valve and how Scrima hadcome in with it the next morning.And Joe said,"Well, that confirms what Ihave been suspecting all along. I am going to get rid of him when I get back in."Janz testified"I told Mr. Spielman I thought we should let him go because he wasobviously incapable of running the machine if nothing else." Janz then stated thatDave Jaffa,of Precision Sales, came downto theshop on Monday morning, August22, to repair the machine.Scrima came over to observe Jaffa repair the machine butwas sent back by Janz to other work and was not allowed to watch the repairs beingmade.Over objection of General Counsel,Geltman,when asked why Janz did notallow Scrima to watch the repairs being made to the machine,Janz testified, "Mr.Jaffa told me to get him away from him because he hadn't done what he told him to.He hadn'tbeen following his instructions and obviously the so and so was the causeof the machine breaking."As to what was found wrong with the machine,Janz testified:Oh, any number of things.There were hinge clamps on the printing headthat were all loose.Theyare supposed to be perfectly tight.These hold thescreen in position for printing.I'd say almost every nut and bolt on the thingwas loose.It obviously hadn't been tightened which is a maintenance job andshould be done constantly or checked constantly anyway.There were severalwashers, both metal and rubber washers missing on a couple of drive rods. Thevacuum head was caked with an accumulation of paint and solvents that re-gdired a man,I'd say a good part of the day to remove.That's how hard itwas. It had been there for quite some time.Itwas so thick, layer after layerafter layer after layer of paint on there, that a man just had to scratch away andkeep putting paint remover on until he finally got it clean.. . .Because youcan damage the machine that way. The men who clean the machine make surethat they don't get any solvents or paints down into that vacuum head.Janz Reports to Miss BookJanz then reported Jaffa's complaints to Miss Etta Book,a stockholder and com-pany official,and the person in charge of all the records of Bon-R Reproductions.On the witness stand Miss Book confirmed Janz' version after having talked to Jaffa.As Janz credibly testified:"She said, 'We are going to get rid of Phil Scrima."'Meanwhile in a telephone conversation with Spielman,she recommended Scrima'sdischarge and was advised that he would take such action upon his return to the shop.Spielman'sVersionSpielman's testimony in this connection was as follows:Iwas at Montauk Point on that Friday.About eleven o'clock I went to townand called the plant to find out how the job was going.At that point,I got AbeJanz on the phone.I possibly discussed other jobs with him and then we wentinto this important job which was Socony Mobile pump poster job.We weredoing 90,000 of these units..We were going to work on that the entireweekend and Abe Janz had told me about the previous trouble he had the nightbefore and that was-He had told me that onThursday,as I well knew becauseIwas there,the machine was working and the job was getting along. But onThursdayevening when the night man came on,and I had already gone home,on my way home at the point there was a part missing on the automatic take-offand he looked all over the place.They had to go-they had to put an extra manon the press to take the piece off,since the take-off was not working.He men-tioned a valve of some sort.He said he couldn'toperate it.At that point Iasked him, "Why didn't you look for it or why didn't you go out and get anotherone?"He told me, well,the next morning he had gone out there,told Scrimathat the part was missing when he came into work about 8:30 and that we wouldhave to run the machine on hand operation the next day until he got a new 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD.part.Then he went-he told me that he had gone into the office, was ready tocall Precision and that Scrima came walking into the office and told him thathe found the part in the tool box.At that point I was quite excited and I said,I said that kind of thing is what I want you to check for me because this is thekind of thing I have been understanding has been happening all along.Andnow I have the proof I needand Iknow that it was sabotage.Spielman's Decision To Fire ScrimaThis was purposefully and he just didn't want us to run that night and he isglad to run during the day, but not at night.I said I'm going to-I'll take care of him, IT fire him when I get back. I alsosaid that just do the best you can with the job at that point and work over theweekend.You will have to work Sunday, if necessary, on the job.You were convinced at this point that Scrima was committing sabotage?A. I felt I was convinced. I could think of nothing else.There were somany other things that happened. I had no proof. It was strictly word ofmouth and people told me verbally until I got it from Abe Janz who I thoughtwas reliable and capable of understanding the situation. I also felt, if he saidhe looked for the part, I believed he did.The record is clear that Spielman, on Friday, had made the decision to dischargeScrima on Monday when he came back to the office, because he felt hissuspicionsthat Scrima was mishandling, and. in his view sabotaging,, the machine were wellfounded.Of course, Scrima in his testimony blamed his relief man, Anderson, andtwo other helpers and the machine for his difficulties in operating.The Trial Exam-iner isconvinced, however, on all the evidence of record that Scrima was at fault andthat the decision to discharge him was a proper prerogative of management. Suchdecisionwas made onFriday, and would have been effectuated on Monday had notpress of business on Spielman, and an unexpected turn of events, namely-the adventof the Union-temporarily diverted him from suchaction.The Advent of the UnionOn Monday, August 22, the first workday following Spielman's decision to dis-charge Scrima, Spielman was occupied in his Madison Avenue office during the fore-noon.Between 11 and 12 o'clock Spielman, as recited heretofore. talked to MissBook in which call the subject of Scrima's discharge was brought up. Spielman hada second and more disturbing telephone conversation with Miss Book in which sheadvised him that Western Union had just called her about something to do with aunion.A telegram from the Union had been filed. She did not understand it andhe suggested to her that she get them to send the telegram so they could read it andsee what it was all about. She read it to him over the telephone, and he went to theplant around 3 o'clock and saw the telegram for the first time which reads as follows:SIGN PICTORIAL AND DISPLAY UNION LOCAL 230, 67 LEXINGTONAVENUE, NEW YORK CITY, REPRESENTS A MAJORITY OF YOURPRODUCTION EMPLOYEES AND REQUESTS RECOGNITION AS BAR-GAINING REPRESENTATIVE.DANTE MORANDI,BUSINESS MANAGER.Spielman's reaction was: "I thought I would find out from all the employees whatthis was all about since I had had no past experience with any union or anything to dowith any union." Spielman explained that in order not to interrupt production,he called each employee in individually in the presence of Miss Book and with Janzpresent part of the time.His accepted testimony in this connection is:I showed each employee the telegram I had received. I asked him if he knewanything about the telegram or had any idea what it was all about.Andthen I said, since I felt I was involved in this thing-and it must have beensomething more to the telegram than met the eye-I made clear to him [eachemployee] that no matter what his answer was, when I asked him if therewas a union in the shop, would he care one way or the other, that it wouldn'tbe held against him.His accepted reason was: "Since I never had heard anything about the Union Iwanted to know how to answer the Union as to the feelings of my men." BON-R REPRODUCTIONS, INC.Pattern of Interrogation439Joseph Tyson,a witnesscalled by the General Counsel, gave testimony whichwas the pattern of the interrogation of all the employees.Well, when I came into the office he told me that he had received a telegramfrom the Union and that the telegram had mentioned that they had a majorityof the shop who was interested in becoming Union members and he asked me,did I know anything about the telegram.To which I replied, "No."And hefurther asked me,was I interested in a Union.So to this I replied that Iwouldn'tknow because I didn'tknow any of the benefits of the Union at thistime.So he asked me again,he repeated and he,asked me again,would Ilike to have a Union here.To which I replied,I didn't know because I didn'tknow any of the benefits of the Union.Later he said,then your answer is"No"? So I said,"I guess so."He put "no" beside my name and he told meto send inJerry Holmes.Robert Reid's version,another of General Counsel's principal witnesses,is similar:Well, Mr.Spielman told me that he had received a letter from the Union statingthat there was a majority of the people that wanted the Union in Bon-R Re-productions and he wanted to know how the fellows felt about it.He had ayellow pad, such as that over there in front of him, with the fellow'snames onit.There wasone fellow that went in before me, I was asked to go in afterhim.And,he asked me if I had known anything about the telegram.AndI told him I hadn't.And he asked me how I felt about the Union. I told himI didn'tknow.I knew nothing about it. I didn'tknow anything that was init for me so,therefore,I told him I wasn't sure if I did or if I did not want theUnion.Q. Did he do any marking on the pad?A. Yes,he had the fellows'names.He checked the "no"on my name.The testimony of Jerry Holmes and Stanley Ford is similar,and Scrima's testimonyfollows the same vein.It is clear that Spielman told the employees that it didnot matter to him one way or another whether the employee was in favor of theUnion or against it.Stanley Ford was the only employee who was listed by Spielmanas being for the Union.He stated that he was asked by Supervisor Janz to go inthe office.His testimony in this connection was:Iwent in there,Iwas followed inby Mr.Janz and I went and stood by Mr.Spielman's desk.On the desk there was a yellow pad with the names of thepeople who work in the shop.And he had a telegram in his hand. Then heasked me if I knew anything about a Union.I said I knew of a Union. Sohe asked me if I knew anything about the men in the shop being interested inthe Union.I said no,I hadn'theard.Then he asked me if the Union did come into theshop,would I be interested.He said not that it matters because if he wantsthe Union in the shop, he will have it. If he doesn't want it, he won't have it.I replied I would be interested.And he marked "yes" beside my name andI left.Spielman was busy with office details the rest of the afternoon but around 4o'clock secured the telephone number of the Union from information and calledBusinessAgent Morandi. Spielman's version of his talk with Morandi was:I had told Mr. Morandi who I was, and told him that I had received a telegramfrom him. I had asked him what it was about. And I told him that I hadcalled all of my employees in and I had gotten a negative answer from all ofthem, so possibly he had mistaken as to him having a majority of this shop.Iknew nothing about-I didn't know what the whole thing was about, andcould he make it clear to me.Q.What did Mr. Morandi say to you?A. He told me he had eleven men in my shop signed up with the union, andthat the thing would take its normal course and it could go to the National LaborRelations Board, and they had already filed for some sort of petition.And Iknew nothing about it.Testimonyof BusinessAgent MorandiMorandi's version of the telephone call about 3:30 p.m , August 22, was:I received a call for Mr.Joe Spielman..I asked what he is calling forand he said,"I'm the boss here of Bon-R Reproductions.I received a telegram 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that you had the majority of the shop and that you wanted to sit downcollectively and come up with a contract."As I said, "Yes, I do."He said,"How do you know?" I said, "We have signatures to that effect."He says,"Well, I just polled my men," he says, "and it is contrary to what you tellme."He says, "Not one of them wanted to say that they were with the Union.Not one of them told me they were with the Union." I then said, "Mr. Spielman,you don't expect them to admit in front of you. They will probably be firedif they did admit it." So I said, "Suppose I come up there and we have a secretballot of your members and see if we did have a majority, would you go alongwith it?"He said, "No, I won't," he says, "and the only time a Union willcome in here is when I want the Union to come in." He said, "There will beno Union until I want it."Q. How did the conversation end?A. It ended the same way. I told him, I said, "Well, we will have it downthe National Labor Relations Board." In fact I said to him that we did have thesignatures in front of the National Labor Board to see if we had a majorityof the shop and that will be the proof.Then he ended off with, "We will haveno Union unless I want the Union."Q. Let me ask you: You mentioned that you said to Mr. Spielman, "We willhave a vote of your members." Is that what you did say to him or did you say"We will have a vote of your employees"?A. Employees, naturally. I meant, I was pretty sure I had the shop, themajority and almost a hundred percent.Q. Did you subsequently meet Mr. Spielman?A. Yes. Up here.CredibilityRule and ResolutionUnion Counsel Markson contended in his brief to the Trial Examiner that Spielmanturned down the Union's offer for a private impartial poll or card check becausehe did not want Local 230 as the collective-bargaining representative and inanyevent he had spoken to each of his employees and that none of them were in favorof the Union.The Union countered by filing a representation petition with theBoard on August 23 in CaseNo. 2-RC-10949.In his comprehensive brief, of hisinterpretation of the law and the evidence,Respondent Counsel Young argued:"We suggest that this is a Union-inspired tactic,designed to bolster the peculiarfactual juxtaposition of unfair labor practice charges against an employer devoid ofanti-labor or anti-union bias."Having carefully observed the demeanor of all these witnesses,intently listenedto their recitals on direct and cross-examination,and weighed their various testi-monies, I have come to the conclusion that these particular events transpired sub-stantiallyas given by General Counsel'switnesses in this phase of the case involvinginterrogation-thereby rejecting Spielman's version.Nevertheless,it does not followthat simply because one does not believe a particular thing to which a witnesstestified that everything he says must then be rejected and so it is with Spielman.Judge Learned Hand states the rule thus:It is no reason for refusing to accept everything that a witness says becauseyou do not believe all of it;nothing is more common in all kinds of judicialdecisions than to believe some and notall.N.L.R.B. V. Universal CameraCorporation,179 F.2d 749 (C.A. 2).RESPONDENT'S CONTENTIONCounselor Young argued and contended that Spielman by interviewing his em-ployees for a legitimate purpose, by assuring them that there would be no -reprisalsor rewards if they were either for or against the Union, and by making no promisesof benefits or threats of reprisal, the conduct of the Employer on August 22, 1960,not only was not violative of the law, but is a protected activity under the Act.He stated:Presumably to assist employers in abiding by the strictures of the Act, theBoard, in 1954, overruled the long-standing doctrine enunciated inStandard-Coosa-Thatcher,'85NLRB 1358, by deciding, inBlue Flash Express, Inc.,109NLRB 591, that interrogation per se was not violative of the Act, but mustbe considered in the light of all the surrounding circumstances. In reachingthis decision in 1954, the Board followed the decisions of the Courts of Appealsof at least six circuits.The Board, inBlue Flash,set forth those elements of the surroundingcircumstances which could enable it to determine whether the conduct of the BON-R REPRODUCTIONS, INC.441employer was protected or prohibited.The employer must have a legitimatepurpose for the interviews.He must communicate that purpose to his em-ployees.He must advise them that their answers will not result in eitherreprisalsor benefits.There must be no background of employer hostilityto union organization.In this case, as inBlue :lash,[counsel contended that] every single criterionhas been met. If anything, [he argued,] the facts in this case more clearlyevidence the propriety of the employer's conduct, for here, as was not trueinBlueFlash,the employees were shown the union communication, while eachinterviewee was asked to send another one in as he finished, so that the evidencereflects not the slightest secrecy or the least desire on the part of the employerto keep the men from talking to one another prior to the interview.The Employer, through Mr. Spielman, suddenly confronted with a claim ofa majority representation, wanted to look into it . . . meticulously made everyinterviewee aware of the telegram, showed it to him, stated the purpose ofthe interview, specifically and carefully stated there would be no reprisalsor rewards by virtue of any Union sympathy or antipathy, talked to them forno more than a couple of minutes each, then told each one to get another man,with whom the same process was repeated.Accordingly, and unquestionably,the conduct of the employer on August 22, 1960 falls within the doctrine ofBlue Flash.Although a difference in the facts resulted in -a different conclusion,the law as established inBlue Flashwas recognized as controlling as recentlyas April 28, 1960 [see for instance, the Trial Examiner's Intermediate ReportinMichigan Wineries, Inc.,127 NLRB 463 1Note is taken of the testimony of Ford to the effect that Spielman said, dur-ing his August 22, 1960 interview, that "if he wants the Union in the shop,he will have it. If he doesn't want it, he won't have it." The Employer deniesthat such a statement was ever made and the record, we submit, amply supportsthat denial.It is evident from the testimony of Spielman, of Janz, of Miss Book, ofScrima, of Holmes, of Tyson, of Reid, and even of Ford-of every person whotestified concerning the interviews on August 22, 1960-that these interviewsfollowed a standard pattern.Only Ford seems to have heard the alleged state-ment during the interviews.No one else did.Ford would have it, then, thatthe pattern was different in his case.Leaving out, for the moment, the truth,one thing becomes clear-the so-called "threat" did not intimidate him or dis-courage his pro-union leaning, or impel him to deny it.And, we ought to add,of all the employees questioned, only Ford admitted his pro-union sympathies.Yet, with positive knowledge of Fords pro-union position, there was no dis-criminatory action ever taken against him by this"threatening"Employer,amd none is alleged.*******We ask the Trial Examiner also to take note of the isolated nature of theremark Spielman is alleged to have made.We suggest that an isolated occur-rence, such as this would have been if it happened, is insufficient to make out aviolation(Safeway Stores, Inc.,122 NLRB 1369;Teamsters, Local 200 v.NLRB,233 F. (2d) 233;Atlas Storage Division,112 NLRB 1175).Findings as to EmployeeInterviewingInBlueFlashthe Board held in essence that isolated incidents of interrogationby an Employer into the unionsentimentsor membership of its employees werenot aviolation of the Act, when, in the context of all the circumstances, suchinterrogations did not reasonably tend to interfere with or coerce the employeesin the exercise of the rights guaranteed them in Section 7 of the Act. Such is notthe case here.Respondent's arguments are fairly and sincerely presented but the Trial Examinercameto the conclusion that Spielman, a high powered but excitable executive,assertedto Ford, the only admittedly pro-union adherent, "if he wants the Union inthe shop, he will have it. If he doesn't want it he won't have it."Ford was theonly one who expressed himself as favorableto a unionand this evoked Spielman'sdeclaration-an involuntary emotional reaction similar to one he had when he firedScrima the following day.He was in character when he talked to Morandi asdescribed.The Trial Examiner finds the interrogation under the circumstancesin thiscasenot to come within the protection of theBlue Flashcase doctrine andthereforein violationof the Act. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Coffee Break MeetingThe next afternoon, Tuesday, the 23d, around 3 o'clock, there wasa meetingwhich lasted for some 20 minutes.The testimony is conflicting both as to timeand as to exactly what was said. Spielman came into the shipping room wherethe men were indulging in a coffee break.He arrested their attention and recalledthat he had received a telegram the previous afternoon and, after polling each ofthem, he had decided that no one was in favor of the Union so he had calledand told Business Agent Morandi of this fact. Spielman's testimony to the groupwas:I told him [Morandi] that I had this telegram and I had that in my hand.And I told them that they had known about me calling each of ahem into theoffice the previous day, and I felt that I owed them a description of whathad happenedsince noneof them knew anything about this.And again I re-stated what I had stated to each one individually, that this telegram was sent tous and it said that this union has a majority of our shop, and I had found thatthis was not the case aftercalling all the men inand getting their answers.Q.What else did you say to the men?A. I had told them that no matter-in my question the day before, my verybrief encounter with them was that no matter what the answer is I got theprevious day this was not going to be held against them one way or the other,whether there was a yes or no answer.All I was trying to do was get in aposition to know how to answer this union and to know what to do. I hadasked for their help this day.Q.While you were speaking to this meeting, did any of the employeesmake any statements?A. Yes.Q.Which employee made a statement?A. Phil Scrima at one point said that he was behind the whole thing andthat he was very familiar with the thing, with the union.And I had askedhim at that point, I said, "Well, I asked you yesterday what you knew about itand at that time I was interested in information.Why didn't you told me?You were emphatically no against this."He said this-these were his words, "They had told me not to say anything.I said, "Who is they? I thought you were working for me. I don't know anythey."I said,"Why don't you go work for they?" That was it. I said, "Whydon't you leave?"But at that point I was absolutely completely upset foranyone to tell me that someone else told him not to tell me the truth. I musthave been very emotional. I just walked away from the meeting at thatpoint. . . . I was emotional to the point where I walked away. I had a lotmore to say.And I just walked away because I was excited and upset.Q. Did you have occasion to speak to the men again?A. Yes. I just walked back since they were all there and I wouldn't leavethem standing there.And I explained to them this wasn't ordinarily-Q.What did you tell them?A. I told them, "This is not the kind of thing I like. This is not the way Iwould like to treat anybody. But Phil Scrima was going to be fired and herehe has just forced it upon me to be fired." That he has been fouling up thismachine and I have a record of thatsincewe had gotten the machine and hewas going to be fired today no matter what and I had just done it now and Ididn't like that at all.That was it.Q. Did you say anything to the men about the way Phil Scrima handledthat machine at this meeting?A. Yes. I told him that I had felt, and I felt I had conclusive evidence overthisweekend, that he was sabotaging the machine. I also told them that PhilScrima's dismissal has nothing to do with anything with the union since thefirst I ever heard about any union was the previous day and I knew nothingabout it.And I would look into it further.This was what I really intended the meeting for. I would look into that dealwith the union further in the coming days and tell them what was happening.And that was it.Q. Did you have occasion to speak to Mr. Scrima thereafter?A. Yes.Q.Will you tell us about that, please?A.Well, even the way Phil Scrima walked away, whenever he walked away,I don't particularly relish that.And when this meeting was over I walked inthe shop and as Scrima was leaving I had told him that we would send his pay BON-R REPRODUCTIONS, INC.443to him, or whatever he liked if he wanted to get it, the pay for the days that hehad worked which were Monday and Tuesday. And I also made clear to himthat he was fired.Q. Now what you madeclear,what did you say to him?A. I told Phil Scrima,I said,"Phil, you have been fired because you havefouled up this press. I haveconsistenttrouble with the press.You havenever told me the truth about this machine. I have sent you out to the manu-facturer.All I have ever required you to do was tell me, what the facts were.And now I find out that you areplaying gameswith this thing withmisinfor-mation toeverybodyelse and-not cooperating with anybody on this machine.You are being fired because, not of union activity, but because of the troubleI have had with the machine."Q.Did Mr. Scrima say anything to you in reply?A. He laughed. He said nothing much.Q. At thismeetingwiththe men,did you ever tell any of the men, eitherthere at thismeetingon August 23 or when you interviewed them individuallyon August 22, that if you wanteda unionshop you would have a union shopand if you didn't wanta unionshop you wouldn't have a union shop?A. No.ConclusionThe Trial Examiner accepts the above-quoted testimony as being a proper state-ment of what occurred at the coffee break meeting. There is very little difference inthe versions of the various witnesses as to what happened at the meeting and itsmanner of happening other than the question as to whether Spielman made the state=ment that a "union would not come in unless he wanted it." The Trial Examinerfinds that he did make this ambiguous threat, and applied Judge Learned Hands'rule.However, it was apparent to the Trial Examiner, Spielman admits, and hisattorney concedes, that he became highly excited and emotional when Scrima statedthat he was the person who had started the unionization effort a week previouslyand gave as his excuse for not telling Spielman, when asked the previous afternoon,"They told me not to tell you." This was too much for Spielman's emotional thresh-oldHe felt outraged that he should be betrayed by a man who, he was convinced,had been sabotaging the machine, willfully slowing down production, and was atroublemaker in the shop.Accordingly, he exercised his predetermined decision todischarge Scrima.But in so doing, he used language which did not convey his realpurpose and motive.The Trial Examiner is convinced that Spielman had no unionanimus, but the manner in which he gave vent to his feelings could leave with theassembled employees such an impression.The Trial Examiner feels that the dis-charge statement imported a threat, and, as such is violative of Section 8(a)(1)of the Act.Not only from the testimony in the record, but from his appearance onthe stand, it is and was evident that Spielman, a high strung, temperamental person,misspoke himself when he discharged Scrima.The Trial Examiner is convincedthat when he rushed from the room, he was not in control of his emotions or histhinking processes.The fact that he returned immediately when he got control ofhimself and explained to the employees his true position and immediately went outand spoke to Scrima, his action was not an afterthought designed to cover up amotive of firing Scrima because ofunionactivity.Spielman was acting in character.He was an impetuous and dynamic type ofexecutive who operated from three different offices with the attendant multiplicityof telephone conversations and business details-no doubt with efficiency and dis-patch-but appeared to be one who could brook no opposition. Spielman spokein anger, and did not reflect the true reasons for his discharge of Scrima.The TrialExaminer is equally convinced that Scrima was an unstable and emotional personwho was inept in his work, quarrelsome with his associates, and willful in slowingdown production by mishandling his machine.The record shows that Scrima, aformer member of the Union, had reason to believe that he would soon be dis-charged for cause, and it is the Trial Examiner's belief, as argued by Respondentcounsel, that Scrima started the union organizing for the purpose of protectinghimself from a discharge-which he deserved.The record bears out that afterScrima's discharge the machine has given no trouble.Other employees were laid off for sound business reasons during the week ofScrima's discharge without regard to their union adherence, among whom wereFord who was admittedly prounion but nevertheless were called back when businesspicked up.Other than Spielman's blatant outburst that there would be no unionunless he wanted one, the record is devoid of animus.The Trial Examiner is con-vinced that Spielman would have discharged Scrima upon his return to his office on 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonday had he not had a more pressingproblem-namely,the telegram from theUnion.The comprehensive briefsubmitted by RespondentCounsel Youngstating thatthe burden is on the GeneralCounsel to proveratherthan the Employer to disprovethe presence of an antiunion motivation for discharging an employee(particularly,as set forth therein-pages43 through58), expressesmy concept of this phase ofthe case.The General Counselfailedto carry this burden. In view of the entirerecord and all of the circumstances in this case, it is the opinionof the TrialExaminerthat Scrima was discharged,and properly so, for cause.Accordingly, itwill be recommendedthat thecount in the complaintalleging discriminatory dis-charge under Section 8(a)(3) be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I above, have aclose,intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving foundthat theRespondent has engaged in unfair labor practices within themeaningof the Act by acts ofinterference,restraint,and coercion, it will be recom-mended thatit cease and desist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Sign-Pictorial& Display Union,Local 230, Brotherhoodof Painters,Dec-orators&Paperhangersof America, AFL-CIO,isa labor organizationwithin themeaning of Section2(5) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in unfair laborpractices within the meaning of Section8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Worth Manufacturing CompanyandInternational Molders andFoundry Workers Union of North America, AFL-CIO.CasesNos. 16-CA-1403 and 16-IBC-2730.November 17, 1961DECISION AND ORDEROn May 5,1961, Trial Examiner Max M. Goldman issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed, and thatthe Respondent had not engaged in conduct affecting the results of134 NLRB No. 40.